REVISED SCHEDULE A Compensation pursuant to Section 4 of Subadvisory Agreement shall be calculated at the rate shown below based on the average daily net assets that are subject to the Subadviser’s investment discretion in the relevant Funds. Fund Rate* AZL MFS Investors Trust Fund0.375% on the first $250 Million 0.350% on the next $250 Million 0.325% thereafter AZL MFS Value Fund0.350% on the first $250 Million 0.300% on the next $1 Billion 0.250% thereafter *When average daily net assets exceed the first breakpoint, multiple rates will apply, resulting in a blended rate, e.g. if average daily net assets are $600 million, a rate of 37.5 bps would apply to $250 million, a rate of 35 bps would apply to $250million, and a rate of 32.5 bps would apply to the remaining $100million. Acknowledged: ALLIANZ INVESTMENTMASSACHUSETTS FINANCIAL MANAGEMENT LLCSERVICES COMPANY By:/s/ Brian MuenchBy: /s/ Robert J. Manning Name:Brian MuenchName:/s/ Robert J. Manning Title:President Title:Chief Executive Officer Effective as of September 14, 2012, the schedule is revised to add AZL MFS Value Fund. 17
